Citation Nr: 0009463	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  94-28 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Entitlement to service connection for a disability 
manifested by chest pain.

3. Entitlement to service connection for a psychiatric 
disability.

4. Entitlement to service connection for gum disease.

5. Entitlement to service connection for a disability 
manifested by joint pain.

6. Entitlement to service connection for a disability 
manifested by fatigue, sleepiness and shortness of breath.

7. Entitlement to service connection for skin rash.

8. Entitlement to service connection for diarrhea.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to May 1992.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  In a 
rating decision dated in February 1993, the RO denied the 
veteran's claims for service connection for, in pertinent 
part, a low back disability, a disability manifested by chest 
pain, a psychiatric disability and gum disease.  By rating 
action dated in February 1998, the RO denied service 
connection for the disabilities listed on the preceding page 
on the basis that, if present, they were not due to an 
undiagnosed illness.  When this case was before the Board in 
February 1999, it was remanded for additional development of 
the record.  As the requested development has been 
accomplished, the case is again before the Board for 
appellate consideration.

In its February 1999 determination, the Board denied service 
connection for bilateral hearing loss.  In addition, based on 
the findings of a Department of Veterans Affairs (VA) 
examination in October 1999, the RO, by rating action dated 
in December 1999, granted service connection for migraine 
headaches.  This decision will, accordingly, be limited to 
the issues set forth on the cover page.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The service medical records show that the veteran was seen 
for complaints of low back pain, chest pain, joint pain 
and diarrhea.  A chronic disability was not demonstrated 
during service.

2. There is no competent medical evidence which establishes 
that the veteran has a low back disability, a disability 
manifested by chest pain, a psychiatric disability, gum 
disease, a disability manifested by joint pain, a 
disability manifested by fatigue, sleepiness or shortness 
of breath, or diarrhea, or that links the claimed 
disorders to service.

3. The veteran's in-service skin complaints were acute and 
transitory and transitory and resolved without residual 
disability.

4. The veteran has been recently diagnosed with tinea cruris 
and tinea pedis; there is no competent medical evidence 
that links them to service. 


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a 
disability manifested by chest pain.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a 
psychiatric disability.  38 U.S.C.A. § 5107(a) (West 
1991).

4. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for gum 
disease.  38 U.S.C.A. § 5107(a) (West 1991).

5. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a 
disability manifested by joint pain.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a 
disability manifested by fatigue, sleepiness and shortness 
of breath.  38 U.S.C.A. § 5107(a) (West 1991).

7. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a skin 
rash.  38 U.S.C.A. § 5107(a) (West 1991).

8. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for diarrhea.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a claim must be accompanied by evidence.  As will be 
explained below, the veteran has not submitted competent 
evidence to support his claims for service connection.  Thus, 
the Board finds that his claims are not well grounded.  
Accordingly, there is no duty to assist him in the 
development of his claims.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claims, 
and what evidence would be necessary to make them well 
grounded.  

Factual background

No pertinent abnormalities were reported on the entrance 
examination in May 1986.  The service medical records 
disclose that the veteran was seen in August 1986 for 
complaints of low back pain.  An examination revealed mild 
tenderness in the lumbar region.  No deformity was noted.  
The assessment was possible mechanical low back pain. 

The service medical records show that the veteran reported 
sharp, fleeting chest pains at the left anterior chest in 
June 1987.  He stated that the pain occurred several times 
daily and lasted for a few seconds.  No other symptoms were 
reported.  An examination disclosed that the lungs were 
clear.  A chest X-ray study was negative.  The assessment was 
mild costochondritis.  In May 1991, the veteran complained of 
stomach pain and blood in the sputum for two months.  There 
was no previous history of a respiratory or gastrointestinal 
problem.  An examination showed positive tenderness and 
rebound in the left lower quadrant.  The assessment was 
possible ulcer.  Another entry that day reflects an 
assessment of gastritis.  It was indicated in September 1991 
that the veteran had coughed up blood; apparently this 
occurred in April 1990.  The lungs were clear to 
auscultation.  The assessment was history of hemoptysis.  He 
was seen later that month and it was stated that his 
hemoptysis had started in Saudi Arabia.  The assessment was 
hemoptysis, etiology unclear.  

In October 1991, the veteran related that in the morning or 
after falling asleep, he has blood in his mouth.  It was 
noted that he had various tests which showed an ulcer.  A 
chest X-ray study was normal, as was a sinus series.  It was 
also indicated that he had received an ear, nose and throat 
work-up and that system was cleared as the source of the 
bleeding.  Following an examination, the assessment was 
vomiting/coughing up gross blood.  Several days later, the 
veteran was seen in the otolaryngology clinic for complaints 
of spitting up blood every morning for the previous eight 
months.  Following an examination, the impression was that 
there was no head or neck etiology for hemoptysis.  The 
veteran was referred to the surgery clinic in October 1991 
with a notation that evaluations had been negative for the 
sinuses as being the source of the bleeding.  It was noted 
that a rectal examination was heme negative.  When seen in 
the surgery clinic, the veteran complained of a long history 
of awakening with blood in the post pharynx.  There were no 
reflux symptoms or abdominal pain.  An 
esophagastroduodenoscopy was within normal limits, and no 
source of bleeding was identified.  The assessment was 
bleeding into the post pharynx of unknown etiology.  

The service medical records also show that the veteran was 
seen in November 1991 for follow-up of coughing up blood.  It 
was noted that the problem was where the blood was coming 
from.  The assessment was vomiting/coughing up blood.  The 
assessment following a bronchoscopy in January 1992 was mild 
bronchitis.  When the veteran was seen the next month, it was 
noted that work-ups to date had been negative.  The veteran 
was given a treadmill stress test in February 1992 for 
complaints of chest pain with exertion.  There was no 
radiation or shortness of breath.  

The service medical records disclose that the veteran was 
seen on a number of occasions for complaints of pain of 
various joints, including the ankles, neck and shoulders.  In 
July 1990, the veteran complained of left shoulder pain times 
one week, due to a previous injury to the back in April of 
that year.  The diagnosis was myofascial syndrome of the left 
shoulder.  

The service medical records also reveal that the veteran 
complained of a rash in August 1986.  There was a single 
large lesion on his back.   The assessment was pityriasis 
Rosa.  

The service medical records show that the veteran complained 
of diarrhea and blood in the sputum in June 1991.  About one 
week later, he again had complaints concerning his stomach.  
There was no diarrhea.  Following an examination, the 
assessment was gastritis, rule out peptic ulcer disease.  The 
next month, the veteran was seen for abdominal pain.  He 
reported having diarrhea.  It was noted that he presented 
with ulcer-type symptoms, to include hemoptysis.  An upper 
gastrointestinal series showed a possible pyloric channel 
ulcer.  

On a report of medical history in April 1992, in conjunction 
with the separation examination, the veteran related a 
history of coughing up blood.  It was noted that he had been 
evaluated by general surgery and by ear, nose and throat and 
sinus was ruled out as the source of blood.  He also 
described a history of gingivitis, shortness of breath, chest 
pain, frequent trouble sleeping, depression and nervous 
trouble.  On the discharge examination in April 1992, the 
spine, musculoskeletal system, lower extremities, upper 
extremities, mouth, lungs and chest, throat and abdomen and 
viscera were all evaluated as normal.  A chest X-ray study 
was normal.  It was noted that the veteran had a history of 
atypical chest pain, but had a normal treadmill stress test.  
It was also indicated that he had been worked-up for coughing 
up blood, and that tests were all negative for peptic ulcer 
disease.  

The veteran was afforded a general medical examination by the 
VA in August 1992.  It was noted that he had no history of 
treatment for gum disease in service.  He said that he was 
found to have mild bleeding from the gums in Saudi Arabia and 
that he was seen by a dentist prior to his service discharge 
and was told that he had gum disease.  The veteran complained 
of a nervous disorder.  He related that he was followed-up by 
a psychiatrist in service for stress.  He also described 
symptoms referable to the abdomen.  He added that he had 
traces of blood in the oral cavity, and stated that he 
underwent what the examiner believed from the description was 
a bronchoscopy which was normal.  He also stated that a 
dentist believed that he might be bleeding from his gums, but 
that the etiology of the bleeding remained unknown.  He 
continued to complain of gas, nausea and preprandial gastric 
pain, but indicated that bowel movements were normal.  In 
addition, the veteran reported that he had intermittent chest 
pain in service.  The pain was aggravated with deep breath 
and was relieved with Rolaids.  

The examination report also discloses that the veteran had 
intermittent back spasms in service.  He related that his 
back became tight.  He stated that muscle relaxants were 
prescribed in service, and that he continued to have 
occasional low back pain after service.  

An examination revealed no dyspnea.  The examiner commented 
that, in his opinion, the veteran's gums were in good shape.  
He did not see any bleeding or pyorrhea.  The lungs were 
clear, without wheezes, rhonchi, or rales.  The veteran's 
locomotion was not limited.  He had full range of motion of 
all joints.  The lumbosacral spine was normal and without 
deformity.  There was no spasm of the paraspinous muscles.  
He had full range of motion in this segment of the spine, 
including flexion, extension, side bending, rotation and 
bilateral straight leg raising.  In general, the orthopedic 
examination was normal.  He had multiple striae on the skin 
of the shoulders and flanks.  An X-ray of the lumbosacral 
spine revealed minimal narrowing of L5-S1.  The diagnoses 
were history of occasional chest pain of non-cardiac 
etiology; rule out mental problems; no serious gum disease 
detected; low back pain, probably mildly symptomatic and 
morbid obesity.  It was indicated that the relationship to 
weight-bearing joints was pointed out to the veteran.  

On VA psychiatric examination in August 1992, the veteran 
stated that he had never been treated by a psychiatrist.  He 
related that he consulted with a chaplain in service in March 
1990 to discuss marital problems.  It was reported that his 
wife was having an affair with his sergeant and that he 
wanted to kill him.  The veteran added that he felt 
frustrated by the pressures of everyday life.  He maintained 
that he had been exposed to the smoke from burning oil fields 
in the Middle East during the Persian Gulf War and that, 
since then, he had had back spasms, muscle tension, chest 
pains, a variety of aches and spitting of blood.  He was 
concerned that he might have been contaminated by something 
during the Persian Gulf War.  The veteran related that he 
fell asleep at night after about one hour and that he slept 
fairly well once he had fallen asleep.  Following a mental 
status evaluation, the diagnostic impression was 
hypochondriasis (provisional).  The examiner commented that 
the diagnosis of hypochondriasis was provisional since the 
veteran was preoccupied by the fear of having a serious 
disease for which no etiology had been identified by physical 
evaluation.  The diagnosis might require revision if positive 
physical findings emerged from the investigations in 
progress.  It was further noted that the veteran was 
experiencing significant adjustment stress.  

The veteran was seen in the VA psychiatric clinic in 
September 1992 for complaints of anxiety and depression.  He 
noted that he started to experience anxiety symptoms a month 
after he got married in 1989.  He said that he was very angry 
and hurt about his wife's affair, and wanted to kill both of 
them, but was counseled by a minister.  He also started 
having bouts of diarrhea, gas pains or vague gastrointestinal 
discomfort.  He was also feeling tired and achy all over.  He 
subsequently felt depressed.  Following a mental status 
evaluation, the assessment was adjustment disorder with mixed 
features.  

The veteran was afforded a VA Persian Gulf registry 
examination in July 1993.  He had multiple complaints, most 
of which started while in the Persian Gulf or shortly after 
returning.  He said that he had body weakness or soreness 
over his body.  He was worn out and tired all the time.  This 
started a few months after returning from the Persian Gulf 
area.  He stated that he slept about twelve hours at night.  
The veteran related that he started having bleeding gums 
while in the Persian Gulf area, and that it was as much as a 
cup of blood in his mouth at a time.  He complained of 
shortness of breath when he walked up about ten steps.  He 
had a rash in his groin that started one month earlier.  He 
had had chest pain in the left upper chest.  He described the 
pain as a pressure feeling and woke him up once.  Sometimes, 
it was a short pain that started while he was in the Persian 
Gulf or shortly after.  It occurred about two or three times 
a month.  The veteran also described having diarrhea off and 
on ever since he was in the Persian Gulf.  This occurred on a 
monthly basis.  He had joint pain in both ankles and both 
shoulders, without swelling, redness or heat.  He had 
tenderness when touching.  This started shortly after 
returning from the Persian Gulf.  An examination showed that 
the lungs were clear to auscultation.  There was an inguinal 
rash with some fissuring of the skin in the groin area.  The 
impressions were abdominal pain, bleeding gums, weakness, 
tiredness, too much sleep and "see the history for other 
complaints."

VA medical records dated from 1993 to 1997 have been 
associated with the claims folder.  The veteran complained of 
chest pain for a couple of days in July 1993.  The assessment 
was chest pain of unknown etiology.  Another entry on the 
same day shows that the veteran felt only very slight 
pressure over the left chest area.  He stated that the pain 
might be from heavy lifting at work or from drinking alcohol.  
Following an examination, the assessment was chest pain, 
probably secondary to muscle strain.  A pulmonary function 
study that month was not compatible with chronic obstructive 
pulmonary disease.  

The veteran was seen in the dental clinic in July 1993 for 
bleeding gums since the Persian Gulf.  It was noted that the 
veteran exhibited chronic periodontitis, generalized, with 
sublingual deposits, moderate to severe bone loss with 
gingival hyperplasia noted .  

In August 1993, the veteran presented with a three-month 
history of a pruritic rash in the groin.  An examination 
showed that he had hyperpigmented plaques without a discrete 
leading edge.  No scaling was grossly apparent.  The 
assessment was tinea cruris.  When seen the following month, 
it was indicated that he was much improved.  The assessment 
was tinea cruris, resolving.  

In March 1995, the veteran complained of nausea, diarrhea, 
burning and abdominal pain after each meal for one week.  The 
symptoms had been intermittent since 1992.  The diagnostic 
impression was to rule out duodenal ulcer. The veteran 
complained of neck and shoulder pain in May 1995.  The 
impression was cervical spine musculoskeletal pain.  It was 
reported in October 1995 that the veteran had anemia.  In 
April 1996, the veteran described feelings of depression and 
anxiety for the previous five to six months.  He cited 
worries, feelings of isolation, interpersonal relationship 
difficulties, financial problems and weight loss.  Following 
a mental status evaluation, the assessment was adjustment 
disorder with depressed mood.  Also that month, he complained 
of generalized muscle aches, especially in the shoulder, 
after two days of heavy manual labor.  An examination 
revealed no swelling.  There was mild tenderness of both arms 
and shoulders.  There was full range of motion of the joints, 
without heat or redness.  The diagnostic impression was 
musculoskeletal pain.

The veteran was hospitalized by the VA in August 1996.  He 
complained of a 1-1/2 day history of heavy, left-sided chest 
pain, 8/10 times three, without radiation, shortness of 
breath, nausea or vomiting.  It was accompanied by 
diaphoresis.  The diagnoses were cocaine abuse and cocaine-
induced chest pain.  

The veteran was again hospitalized by the VA in November 1996 
for detoxification from cocaine.  The diagnosis was cocaine 
dependence.  

The veteran was admitted to a VA hospital in May 1997.  The 
diagnoses were cocaine dependence and cocaine-induced mood 
disorder, depressive type.  

VA outpatient treatment records show that in June 1997, the 
veteran complained of pressure to the back of his neck.  The 
diagnosis was musculoskeletal pain.  In October 1997, he 
complained of pressure in the chest for two days, without 
shortness of breath.  He described it like a gas pain.  The 
diagnostic impression was gastritis.  When he was seen in 
November 1997, it was indicated that his sleep problems 
seemed to be associated with the fact that he was working at 
night. In December 1997, he complained of neck pain.  The 
diagnostic impression was degenerative joint disease.  

In letters dated in February 1998, the veteran's mother and 
sister related that the veteran was sick after his return 
from the Persian Gulf.  He had bleeding from his throat, and 
was depressed.  

A VA examination of the spine was conducted in October 1999.  
The veteran related a history of low back pain of gradual 
onset, beginning in 1991.  He stated that he had no history 
of injury to his back.  He indicated that he saw a physician, 
was diagnosed with muscle spasm, and treated with 
medications.  The veteran related that he had experienced 
intermittent symptoms of low back pain since his discharge 
from service.  He reported that he had "discomfort" with 
bending, but denied any radicular symptoms.  When asked about 
a history of joint pain, the veteran said that he had tension 
headaches, and that the pain in his head went down into his 
neck and to the shoulders.  He had no particular joint 
complaints at the time of the examination.  

On examination, the veteran was obviously obese.  Range of 
motion of the lumbar spine was within functional limits.  His 
limitation appeared only due to his body habitus.  He had no 
tenderness to palpation.  Straight leg raising was negative, 
bilaterally.  X-rays of the shoulders were normal.  An X-ray 
of the cervical spine was normal except for small osteophytes 
anteriorly.  An X-ray of the lumbar spine was normal.  The 
impressions were low back pain and obesity.  The examiner 
commented that he found no clinical evidence to suggest 
arthritis.  He found no clinical evidence to support any 
chronic condition involving the lumbar spine.  He added that 
in his opinion, it would not be unusual for someone of the 
veteran's age and body habitus to have some early to moderate 
degenerative changes, but this would not suggest a history of 
injury, but would most likely be reflective of a totality of 
life experiences, including overloading of the lumbar spine 
due to his weight.  The examiner added that he found no 
evidence of "joint pain due to undiagnosed illness."  

The veteran was afforded a VA psychiatric examination in 
October 1999.  The examiner noted that the claims folder was 
available for review, as well as the veteran's electronic 
chart.  The veteran stated that he was sleeping well.  He 
reported that he got very tired doing the work he was 
required to do.  On mental status evaluation, the veteran was 
somewhat fidgety.  His mood was mildly anxious.  The Axis I 
diagnosis was cocaine abuse.  The Axis IV diagnosis was 
consequences of substance abuse since junior high school, 
unemployment and finances.  It was the examiner's opinion 
that the veteran's substance abuse was not in any way 
aggravated or caused by any of his military experience.  

The veteran was also afforded a VA general medical 
examination in October 1999.  The claims folder was reviewed.  
The veteran related that he had spit up blood at times in the 
past, but none recently.  He denied that he had any bleeding 
in his gums when he brushed his teeth.  He added that in the 
past, sometimes he would wake up and spit blood out of his 
mouth.  The veteran further related that he had a fungus in 
his groin.  He noted that his low back, neck and shoulders 
tightened up on him at times.  The veteran stated that he had 
chest pain when he was using cocaine.  He had no chest pain 
now.  He referred to problems involving the shoulders, neck, 
ankles and lower back.  He indicated that it used to be hard 
for him to sleep, but this was not currently a problem.  The 
veteran reported that he became tired quickly.  He stated 
that he was doing manual labor.  

On examination, the teeth appeared to be normal.  There was 
no evidence of gum disease or bleeding.  There were no oral 
lesions.  The lungs were clear to auscultation, without 
rales, rhonchi or wheezes.  He had very mild tinea cruris on 
both sides.  There was a hyperpigmented area on his anterior 
chest, which the veteran stated came on when he first started 
using cocaine.  The assessments were low back disability (see 
orthopedic evaluation); gum disease (no evidence of gum 
lesions, bleeding or gum disease on examination); fatigue; 
skin rash (tinea pedis and tinea cruris); chest pain; 
psychiatric disability (see psychiatric evaluation); joint 
pain (see orthopedic evaluation) sleepiness (see psychiatric 
evaluation); and shortness of breath.  

The examiner noted that it was at least as likely as not that 
the veteran's fatigue was partially related to his being 
overweight, and that he did not believe that it had any 
relationship to the time he was in service.  He also 
indicated that he was unable to locate any documentation of 
skin disease in service.  He further reported that the 
veteran did not have chest pain since he was not doing 
cocaine.  He had had a previous diagnosis of angina secondary 
to cocaine use.  The veteran was asymptomatic at the present 
time.  The examiner also stated that shortness of breath was 
a subjective complaint that the veteran experienced when he 
did heavy physical work.  He believed that it was as likely 
as not that the veteran's body habitus and poor general 
condition were the cause of his complaints.  He did not feel 
there was any relationship to his time in service or in the 
Persian Gulf.  Finally, with respect to gastrointestinal 
disease, it was noted that the veteran had a diagnosis of 
gastroesophageal reflux disease.  

The veteran has been granted service connection for migraine 
headaches; allergic rhinitis with sinusitis; peptic ulcer 
disease with gastroesophageal reflux; hypertension; and left 
ankle sprain.

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by service, but no compensation 
shall be paid if the disability is a result of the person's 
own willful misconduct or abuse of alcohol or drugs.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1999); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Gingivitis is not considered a ratable disease and is not 
ratable.  38 C.F.R. § 3.382 (as in effect prior to June 8, 
1999).

The following will not be considered service-connected for 
treatment purposes:  (2) acute periodontal disease.  
38 C.F.R. § 3.381 (effective June 8, 1999).

38 C.F.R. § 3.317 provides that, except as provided in 
paragraph (c) of this section, VA shall pay compensation in 
accordance with Chapter 11 of Title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section, provided that such disability:

(1) became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001 and (ii) by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6- month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from Part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) fatigue (2) signs or symptoms involving skin (3) headache 
(4) muscle pain (5) joint pain (6) neurologic signs or 
symptoms (7) neuropsychological signs or symptoms (8) signs 
or symptoms involving the respiratory system (upper or lower) 
(9) sleep disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.

(c) Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  See also 38 U.S.C.A. 
§ 1117.

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

With respect to claims involving Persian Gulf veterans, a 
well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See VA 
O.G.C. Prec. Op. No. 4-99 (May 3, 1999).

The veteran seeks service connection for a multitude of 
symptoms or disabilities which he alleges are related to his 
service in the Persian Gulf and are due to undiagnosed 
illness.

The Board acknowledges that the veteran was seen for 
complaints involving the low back in August 1986 while he was 
in service.  It was indicated at that time that he might have 
mechanical low back pain.  The record shows that the veteran 
continued to serve for more than five years without 
additional complaints pertaining to the low back.  It is also 
significant to point out that the spine was evaluated as 
normal on the discharge examination in April 1992.  Clearly, 
this suggests that the veteran's in-service back complaints 
were acute and transitory and resolved without residual 
disability.  

The service medical records also show that the veteran 
received treatment for complaints of pain of several joints, 
especially the ankles, neck and shoulders.  Myofascial pain 
syndrome was diagnosed in July 1990.  There were no specific 
findings and on the separation examination in April 1992, the 
upper and lower extremities were clinically normal.  

Both VA examinations conducted following the veteran's 
separation from service failed to demonstrate the presence of 
a chronic low back disability or and disability manifested by 
joint pain.  Although an X-ray of the lumbosacral spine in 
August 1992 revealed minimal narrowing of L5-S1, it was 
specifically noted that the orthopedic examination was normal 
following the August 1992 VA examination.  At that time, the 
diagnosis was low back pain.  When he was later examined by 
the VA in October 1999, it was concluded that the veteran did 
not have any chronic condition involving the lumbar spine.  
Again, the impression was low back pain.  In general, the 
Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  In this case, because the veteran had 
service in the Persian Gulf arena, the provisions of 
38 C.F.R. § 3.317 must be considered.  However, the 1999 
examiner specified that there was no evidence found that the 
veteran had joint pain due to undiagnosed illness.  Thus, 
there is no nexus between any claimed chronic disability of 
the joints and an undiagnosed illness.  See VA O.G.C. Prec. 
Op. No. 4-99 (May 3, 1999).  In the instant case, the 
veteran's claim for a back disability and disability 
manifested by joint pains is denied as not well grounded.  

With respect to the claims for service connection for a 
disability manifested by chest pain and shortness of breath, 
the record establishes that the veteran was seen during 
service with these complaints.  However, no chronic disease 
entity was documented.  No abnormal findings were present on 
the discharge examination.  The initial VA examination 
conducted in August 1992 revealed a history of occasional 
chest pain.  There was no clinical evidence of any current 
disability manifested by chest pain, considered to be non-
cardiac in origin.  The Board notes that such is a finding 
and not a diagnosis of a heart disorder.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  Subsequently, the Board 
acknowledges that the veteran was hospitalized on several 
occasions following service for detoxification.  The 
diagnosis in August 1996 was cocaine-induced chest pain.  
While chest pain was diagnosed following the October 1999 VA 
examination, the Board observes that the veteran did not have 
chest pain at the time of the examination in light of the 
fact that he was not using cocaine.  It was specifically 
stated that the veteran was asymptomatic.  The examiner at 
that time also indicated that the veteran's shortness of 
breath was a subjective complaint which was at least as 
likely as not due to his general poor condition and body 
habitus.  Similar to the above analysis, there is no nexus 
between any claimed chronic disability manifested by chest 
pain or shortness of breath and an undiagnosed illness.  See 
VA O.G.C. Prec. Op. No. 4-99 (May 3, 1999).  In the instant 
case, the examiner pointed to other nonservice-related 
etiological factors, as opposed to those associated with his 
military service.  Therefore, this aspect of the claim is 
denied as not well grounded.

As noted above, the service medical records contain no 
complaints or findings relating to sleepiness.  It was 
reported in November 1997 that the veteran's  sleep problems 
were associated with the fact that he was working at night.  
Moreover, during the most recent VA examination, the veteran 
specifically stated that he was sleeping well.  

There is no evidence in the service medical records of gum 
disease.  Although during the initial VA examination 
following his separation from service, the veteran reported 
that he was found to have bleeding from the gums and gum 
disease in service, there is no support for this allegation.  
It is observed that the examiner found no serious gum 
disease.  The Board acknowledges that chronic periodontitis 
was noted in July l993.  The fact remains, however, that the 
current VA examination demonstrated that no gum disease is 
present.  

The Board also notes that diarrhea was reported on at least 
one occasion in service.  However, there was no indication of 
it on the discharge examination.  While the veteran stated 
that he had diarrhea, no findings were made concerning a 
disability involving diarrhea.  Indeed, the record fails to 
establish the presence of diarrhea following service.  The 
only gastrointestinal disability identified on the recent VA 
examination was gastroesophageal reflux disease, for which 
service connection has previously been established.

In sum, the claims for service connection for a low back 
disability, a disability manifested by chest pain, gum 
disease, a disability manifested by joint pain, a disability 
manifested by diarrhea, a disability manifested by sleepiness 
and a disability manifested by shortness of breath are denied 
on the basis that recent examinations have failed to 
demonstrate the presence of a current disability or linked 
any of the claimed manifestations to service in any way.  The 
Court has held that "[i]n the absence of competent medical 
evidence of a current disability and a causal link to service 
or evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268 (1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.  Accordingly, 
based on the evidence of record, the Board finds that these 
claims are not well grounded.  Since these disabilities are 
not present, no basis exists for a grant pursuant to the 
provisions of 38 C.F.R. § 3.317.  

With respect to the claim for service connection for a 
psychiatric disability, the Board points out that the service 
medical records contain no indication of any treatment for a 
psychiatric disorder.  Indeed, the veteran concedes that he 
did not receive any treatment from a psychiatrist during 
service.  He asserts that he did consult with a minister for 
marital problems.  However, a psychiatric evaluation on the 
discharge examination was normal.  The Board concedes that 
the veteran has been found to have a cocaine-induced mood 
disorder following service.  It is noted that the most recent 
VA psychiatric examination, conducted in October 1999 
resulted in a diagnosis of cocaine abuse, and the examiner 
opined that the substance abuse was not due to service.  As 
the veteran does not have a psychiatric disability which is 
not the result of his abuse of drugs, service connection is 
not warranted on any basis, including 38 C.F.R. § 3.317.  See 
VA O.G.C. Prec. Op. No. 4-99 (May 3, 1999).

Although the service medical records are negative for 
complaints of fatigue, the Board points out fatigue was 
assessed following the VA general medical examination in 
October 1999.  It is significant to observe, however, that 
the examiner concluded that it was at least partially related 
to the fact that the veteran is overweight.  In addition, the 
psychiatric examination report reflects the fact that the 
veteran attributed his tiredness to the physical labor he 
performed at his job.  The 1999 examiner clearly stated that 
there was no relationship between any fatigue and the 
veteran's time in the military.  Under these circumstances, 
there is no basis for an award of service connection for 
fatigue either on a direct basis or pursuant to the 
provisions of 38 C.F.R. § 3.317.  See VA O.G.C. Prec. Op. No. 
4-99 (May 3, 1999).

Finally, with respect to the claim for service connection for 
a skin rash, the Board notes that the veteran was seen on one 
occasion in 1986 during service for a rash.  The fact remains 
that he continued to serve for more than five years without 
any further complaints or findings of a skin disorder.  
Indeed, the skin was evaluated as normal on the separation 
examination in April 1992.  Although he has been found to 
have tinea cruris and tinea pedis following service, no 
competent medical evidence has been submitted which relates 
these skin disabilities to service.  The Court has held that 
if the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown,      5 Vet. App. 91 (1993).  Thus, his 
lay assertions to the effect that he has a skin disability 
which is related to service are neither competent nor 
probative of the issue in question.  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis for a 
well-grounded claim.  In light of the fact that the veteran's 
skin disability has been attributed to a known clinical 
diagnosis, service connection under 38 C.F.R. § 3.317 is 
precluded.  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a low back disability is denied.

Service connection for a disability manifested by chest pain 
is denied.

Service connection for a psychiatric disability is denied.

Service connection for gum disease is denied.

Service connection for a disability manifested by joint pain 
is denied.

Service connection for a disability manifested by fatigue, 
sleepiness and shortness of breath is denied.

Service connection for a skin rash is denied.

Service connection for diarrhea is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

